March 26, 2015
3/26/2015                                                                  Envelope Details


  Print this page

  Case # PD­0252­15
   Case Information
   Location                                     Court Of Criminal Appeals
   Date Filed                                   03/25/2015 11:12:48 AM
   Case Number                                  PD­0252­15
   Case Description
   Assigned to Judge
   Attorney                                     Timothy Choy
   Firm Name                                    Timothy Choy
   Filed By                                     Timothy Choy
   Filer Type                                   Not Applicable
   Fees
   Convenience Fee                              $0.00
   Total Court Case Fees                        $0.00
   Total Court Filing Fees                      $0.00
   Total Court Service Fees                     $0.00
   Total Filing & Service Fees                  $0.00
   Total Service Tax Fees                       $0.00
   Total Provider Service Fees                  $0.00
   Total Provider Tax Fees                      $0.00
   Grand Total                                  $0.00
   Payment
   Account Name                                 Firm Account
   Transaction Amount                           $0.00
   Transaction Response
   Transaction ID                               7620262
   Order #                                      004633843­0

   Petition for Discretionary Review
   Filing Type                                                                EFileAndServe
   Filing Code                                                                Petition for Discretionary Review
   Filing Description                                                         Appellant's Petition for Discretionary Review
   Reference Number
   Comments
   Status                                                                     Rejected
   Fees
   Court Fee                                                                  $0.00
   Service Fee                                                                $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=d798f248­64d6­49a5­8b59­21a61624dc96                        1/2
3/26/2015                                                                  Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
                        The petition for discretionary review does not contain a certification of
             03/26/2015 compliance with T.R.A.P. 9.4(i)(3). The petition for discretionary review does not
   Other     11:45:13 contain the identity of Judge, Parties and Counsel in compliance with[Rule
             AM         68.4(a)]; it does not include the identity of the trial court judge. You have ten days
                        to tender a corrected petition for discretionary review.
   Documents
   Lead Document                  Appellant's PDR.pdf                                         [Original]
   Attachments                    Appendix to Appellant's PDR.pdf                             [Original]


   eService Details
                                                                                                                         Date/Time
   Name/Email                                                  Firm               Service Type Status           Served
                                                                                                                         Opened
   Debra Windsor                                                                                                         03/26/2015
                                                                                  EServe                 Sent   Yes
   COAAppellateAlerts@tarrantcounty.com                                                                                  11:40:16 AM




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=d798f248­64d6­49a5­8b59­21a61624dc96                                 2/2